PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/125749
Filing Date: September 09, 2018
Appellant(s): Giusti, Christopher L.; Maiorca, Philip P.; Meier,
Mark S.; Padgett, David N.




__________________
Hussein Akhavannik
For Appellant


EXAMINER’S ANSWER





January 28, 2021 appealing from the Office Action mailed August 03, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 07, 2014 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
1.	Claims 1-4, 6-19 & 21 remain rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (US 2015/0093498 A1) hereinafter Reid.	
	As regards to claim 1, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), the method comprising: 
capturing at least one image via camera 38 of a plurality of dispense regions 102a, 102b, provided on an XY plane of one or more first electronic substrates 102 ([0011]; [0034]; [0043]; [0053]-[0055]; [0058]; [0062]; [0065]; [0069]; fig 3-5; clm 16);
selecting, from the at least one image captured via camera 38 of the one or more first electronic substrates 102, a first dispense region 102a and a second dispense region 102b of the plurality of dispense regions of the one or more first electronic substrates 102 (abs; [0005]; [0008]; [0011]; [0027]-[0028]; [0034]-[0036]; [0043]; [0045]; [0053]-[0055]; [0058]; [0062]; [0065]; fig 3-5; clm 1 & 16);

positioning the first applicator 104 in the XY plane of the one or more first electronic substrates 102 above a first dispense site at the first dispense region 102a of the one or more first electronic substrates 102 including moving the first applicator 104, using a primary positioning gantry 108, in at least one of an X axis direction and a Y axis direction, which is orthogonal to the X axis direction (abs; [0008]-[0011]; [0021]-[0024]; [0036]-[0050]; fig 3-5; clm 2-3, 5 & 12-18), and
positioning the second applicator 106 in the XY plane of the one or more first electronic substrates 102, simultaneously with positioning the first applicator 104 above the first dispense site at the first dispense region 102a of the one or more first electronic substrates 102, above a first dispense site at the second dispense region 102b of the one or more first electronic substrates 102 including moving the second applicator 106 together with the first applicator 104 using the primary positioning gantry 108 and moving the second applicator 106 relative to the first applicator 104, using a secondary positioning mechanism 114, in at least one of the X axis direction and the Y axis direction (abs; [0009]; [0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0053]-[0055]; [0058]; [0060]-[0069]; fig 3-5; clm 2-3, 5 & 16-18);
determining, based upon the at least one image captured via camera 38 of the one or more first electronic substrates 102, that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102, 102b, of the one or more first 
dispensing, subsequent to positioning the first applicator 104 and the second applicator 106 in the XY plane of the one or more first electronic substrates 102, fluid from the first applicator 104 while moving the first applicator 104, using the primary positioning gantry 108, above and along the XY plane of the one or more first electronic substrates 102 to form a first fluid pattern at the first dispense region 102a of the one or more first electronic substrates 102 (abs; [0009]-[0011]; [0021]-[0024]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 2-3, 5 & 12-18); and
dispensing, subsequent to positioning the first applicator 104 and the second applicator 106 in the XY plane of the one or more first electronic substrates 102 and in response to determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102, fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106, using the primary positioning gantry 108 and the secondary positioning mechanism 114, above and along the XY plane of the one or more first electronic substrates 102 and relative to the first applicator 104 to form a second fluid pattern at the second dispense region 102b of the one or more first electronic substrates 102 (abs; [0005]; [0007]-[0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 2-3, 5 & 12-18).

As regards to claim 3, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102b of the one or more first electronic substrates 102 comprises determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is rotated relative to the other of the first or the second dispense region 102b of the one or more first electronic substrates 102 (abs; [0005]; [0008]-[0010]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]; [0050]; [0054]; [0056]; [0060]; [0062]; [0065]; fig 3-5; clm 12).
As regards to claim 4, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein the first fluid pattern and the second fluid pattern are substantially identical in size and shape ([0035]-[0041]; [0046]-[0047]; [0052]-[0058]; fig 3-5; clm 12-17).
As regards to claim 6, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein dispensing fluid from the second applicator 106 to form the second fluid pattern at the second dispense region 102b of the one or more first electronic substrates 102 includes moving the second applicator 106 relative to the first 
As regards to claim 7, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein dispensing fluid from the second applicator 106 to form the second fluid pattern at the second dispense region 102b of the one or more first electronic substrates 102 includes moving the second applicator 106 relative to the first applicator 104, using the secondary positioning mechanism 114, in both the X axis direction and the Y axis direction (abs; [0008]-[0011]; [0021]-[0024]; [0031]-[0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 2-3, 5 & 12-18).
As regards to claim 8, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is based upon identifying reference fiducials associated with the first and the second dispense regions 102a, 102b, of the one or more first electronic substrates 102 from the at least one image captured via camera 38 of the one or more first electronic substrates 102 (abs; [0005]; [0007]-[0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 12 & 16-18).
As regards to claim 9, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein the first applicator 104 is mounted to the primary positioning gantry 108 and the second applicator 106 is mounted to the secondary 
As regards to claim 10, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein the secondary positioning mechanism 114 is operatively coupled with and movable relative to the primary positioning gantry 108 (abs; [0005]; [0007]-[0009]; [0010]-[0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 1, 10, 12 & 16-18).
As regards to claim 11, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein the first applicator 104 and the second applicator 106 are each operatively coupled to a carriage device 110 of the primary positioning gantry 108, the carriage device 110 being configured to move both the first applicator 104 and the second applicator 106 in the X axis direction (abs; [0008]-[0011]; [0021]-[0024]; [0031]-[0050]; fig 3-5; clm 12-18).
As regards to claim 12, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), further comprising: capturing at least one image via camera 38 of a plurality of dispense regions provided on an XY plane of one or more second electronic substrates 102 ([0011]; [0034]-[0041]; [0043]; [0053]-[0055]; [0058]; [0062]; [0065]; [0069]; fig 3-5; clm 16);
selecting, from the at least one image via camera 38 of the one or more second electronic substrates 102, first dispense region 102a and second dispense region 102b of the plurality of dispense regions of the one or more second electronic substrates 102 
determining, based upon the at least one image captured via camera 38 of the one or more second electronic substrates 102, that the first dispense region 102a and second dispense region 102b  of the one or more second electronic substrates 102 are aligned relative to one another (abs; [0009]-[0010]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]; [0050]; [0054]; [0056]; [0060]; [0062]; [0065]; fig 3-5; clm 1 & 12);
dispensing fluid from the first applicator 104 while moving the first applicator 104, using the primary positioning gantry 108, above and along the XY plane of the one or more second electronic substrates 102 to form the first fluid pattern at the first dispense region 102a of the one or more second electronic substrates 102 (abs; [0009]-[0011]; [0021]-[0024]; [0031]-[0050]; fig 3-5; clm 12-18); and
dispensing fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106 together with first applicator 104, using the primary positioning gantry 108, above and along above the XY plane of the one or more second electronic substrates 102 to form the second fluid pattern at the second dispense region 102b of the one or more second electronic substrates 102 (abs; [0005]; [0007]-[0009]; [0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0053]-[0055]; [0058]; [0060]-[0069]; fig 3-5; clm 16-18).
As regards to claim 13, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), further comprising assigning via a controller 18, the first applicator 104 to the first dispense region 102a and the second applicator 106 to the 
As regards to claim 14, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein determining that the first and the second dispense region 102a, 102b, of the one or more second electronic substrates 102 are aligned relative to one another comprises determining that the first and the second dispense region 102a, 102b, of the one or more second electronic substrates 102 are not rotated relative to one another (abs; [0005]; [0008]; [0009]; [0010]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]; [0050]; [0054]; [0056]; [0060]; [0062]; [0065]; fig 3-5; clm 12).
As regards to claim 15, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein dispensing fluid from the second applicator 106 while moving the second applicator 106 together with first applicator 104, using the primary positioning gantry 108, to form the second fluid pattern at the second dispense region 102b of the one or more second electronic substrates 102 occurs subsequently and in response to determining that the first dispense region 102a and second dispense region 102b are aligned relative to one another (abs; [0005]; [0007]-[0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 12 & 16-18).
As regards to claim 16, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein dispensing fluid from the second applicator 106 to form the second fluid pattern at the second dispense region 102b of the one or more second 
As regards to claim 17, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein determining that the first and the second dispense region 102a, 102b, of the one or more second electronic substrates 102 are aligned relative to one another is based upon identifying reference fiducials associated with the first and the second dispense region 102a, 102b, of the one or more second electronic substrates 102 from the at least one image captured via camera 38 of the one or more second electronic substrates 102 (abs; [0005]; [0007]-[0009]; [0010]-[0011]; [0021]; [0027]-[0028]; [0034]-[0041]; [0043]; [0045]-[0047]; [0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 12 & 16-18).
As regards to claim 18, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), further comprising, prior to dispensing fluid from the first applicator 104 to form the first fluid pattern at the first dispense region 102a of the one or more second electronic substrates 102 and prior to dispensing fluid from the second applicator 106 to form the second fluid pattern at the second dispense region 102b of the one or more second electronic substrates 102: positioning the first applicator 104 in the XY plane of the one or more second electronic substrates 102 above a first 
As regards to claim 19, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein: the positioning of the first applicator 104 above the first dispense site at the first dispense region 102a of the one or more second electronic substrates 102 includes moving the first applicator 104, using the primary positioning gantry 108, in at least one of the X axis direction and the Y axis direction, and simultaneously positioning the second applicator 106 above the first dispense site at the second dispense region 102b of the one or more second electronic substrates 102 includes moving the second applicator 106 together with the first applicator 104 using the primary positioning gantry 108 and moving the second applicator 106 using the secondary positioning mechanism 114, which provides movement relative to the first applicator 104 in at least one of the X axis direction and the Y axis direction (abs; [0009]-[0011]; [0021]; [0027]-[0028]; [0034]-[0050]; [0053]-[0056]; [0058]; [0060]-[0069]; fig 3-5; clm 2-3, 5, 12 & 16-18).
As regards to claim 21, Reid discloses a method of dispensing fluid (abs; [0010]-[0011]; fig 3-5; clm 12), wherein dispensing the fluid from the first applicator 104 comprises dispensing the fluid from the first applicator 104 which may be a nozzle 

(2) Response to Argument
1.	Appellant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Appellant’s principal arguments are:
(a) The Office is improperly relying on multiple embodiments of Reid in an attempt to anticipate independent claim 1. The cited paragraphs of Reid describe two distinct embodiments - a first where the substrates 140 are aligned and only a static one-time adjustment is needed, and a second where the substrates 140 are not accurately aligned and dynamic adjustments are needed. Specifically, Reid explains that “[i]n one embodiment, to make a static one-time adjustment per substrate presented to the dispenser, the vision system and the controller locates and calculates the distance of one part in a substrate to another part in the same substrate, as well as any rotation of the substrate relative to the X/Y gantry, and adjust the second dispensing unit one time prior to dispensing simultaneously. In another embodiment, the automatic adjustment mechanism 14 may be utilized to make dynamic adjustments while dispensing separate parts/substrates each indicated at 140 in a carrier, such as an Auer boat 142 shown in FIG. 5, which are not connected or accurately aligned with each other.” See Reid at ¶ [0045] (emphasis added).
With regard to the first embodiment of Reid where the substrates 140 are aligned and only a static one-time adjustment is needed before dispensing, Reid explains that dispensing may include positioning a first dispensing unit over a first location of a first pattern and positioning a second dispensing unit over a first location of a second pattern. See Reid at ¶ [0068], However, in this description, the second dispensing unit may be spaced from the first dispensing unit by a predetermined distance. Id. Therefore, this positioning only contemplates a situation where there is no misalignment.
Reid also describes a method of dispensing material that may include (1) identifying positions of more than one location on an electronic substrate, (2) determining whether a dispense location of a first pattern and a dispense location of a second pattern are properly positioned to perform simultaneous dispense operations on the first and second patterns based on the identified positions, (3) moving a first dispensing unit to a dispense location on the first pattern and a second dispensing unit to a dispense location on the second pattern, the dispense location of the first pattern corresponding with the dispense location on the second pattern, (4) dispensing at the first dispense location on the first pattern with the first dispensing unit and at the first dispense location on the second pattern with the second dispensing unit, and (5) repeating steps (3) and (4) for each remaining dispense location on the first and second patterns of the electronic substrate. As discussed above, prior to performing the method, a distance between the first dispensing unit and the camera and the distance between the second dispensing unit and the camera may be calibrated. See Reid at ¶ [0069].
Therefore, as in the prior example, Reid only describes positioning of the first dispensing unit and the second dispensing unit before the start of dispensing only when the first and second patterns are properly positioned.
In every example where the first and second patterns are not properly positioned, Reid does not explain simultaneous positioning of the first and second dispensing units. For example, in ¶ [0063], Reid explains that where the two patterns are not properly positioned, the first dispensing unit may perform all of the dispense operations on the first pattern and, after completing the first pattern, the first dispensing unit or the second dispensing unit may perform all of the dispense operations on the second pattern. Therefore, the two dispensing units are not explained to simultaneously dispense fluid when the two fluid patterns are not properly positioned.
Reid do not disclose a single process or embodiment that includes positioning a second applicator with first and second positioners, determining misalignment and simultaneously dispensing while moving the second applicator with the first and second
positioners.
Reid discloses at ¶ [0021] that multiple dispensing pumps known in the industry can be positioned simultaneously using a single X, Y, Z gantry. Nevertheless, ¶ [0021] fails to disclose that the single X, Y, Z gantry performs the simultaneous positioning by moving the second applicator together with the first applicator using the primary positioner and moving the second applicator, using a secondary positioner, which provides movement relative to the first applicator, as recited in independent claim 1.
In fact, ¶ [0021] of Reid describes that the automatic adjustment between multiple dispensing pumps was not known at the time of the disclosure, and thus the known simultaneous positioning using the single X, Y, Z gantry cannot be said to correspond to the recited simultaneous positioning of the first and second applicators that requires movement of a first and a second primary positioner.
Reid also discloses “dynamic positioning” of the second dispensing unit. See Reid at [0011], [0045]-[0047], and [0064]. However, the dynamic positioning disclosed by Reid is incident to the actual dispense operation, rather than a positioning that occurs distinctly from (and prior to) a dispense operation, as recited. See Reid at para. [0045] (disclosing that the “automatic adjustment mechanism 14 may be utilized to make dynamic adjustments while dispensing separate parts/substrates . . .”). Specifically, Reid explains that the dynamic position is done while dispensing, which cannot be before dispensing. In contrast, independent claim 1 recites that dispensing is subsequent to positioning the first applicator and the second applicator.
(b) Accordingly, Appellant respectfully submits that Reid does not disclose all of the features of independent claim 1 and the anticipation rejection, which is based on to two distinct embodiments, is clearly erroneous and should be withdrawn. 

2.	In response to Appellant’s arguments, please consider the following comments.
(a) First, as previously discussed in detail and in the 04/06/2020 & 08/03/2020 Office Actions, Examiner is relying on a single embodiment, an apparatus and method of using, the embodiment of figures 3-5. Figures 3-4 and corresponding specification teachings clearly disclose a single embodiment of an apparatus and method of using and figure 5 discloses a substrate holder (Auer boat 142) for use with the embodiment of the apparatus and method of figures 3-4. 
Second, the dynamic positioning discussed in paragraphs [0011], [0045]-[0047], and [0064] of Reid would indeed qualify as a positioning that occurs distinctly from (and prior to) a dispense operation, as recited. Even though Reid is using dynamic positioning, the positioning operation and dispensing operation would indeed qualify as two separate operations and controller functions. Positioning and dispensing is not the same operation as alleged by Appellant in Appellant's arguments filed 07/06/2020. As acknowledged by Appellant in Appellant's arguments filed 07/06/2020, Reid discloses that the "automatic adjustment mechanism 14 may be utilized to make dynamic adjustments while dispensing separate parts/substrates . .."([0045]). Reid further discloses “when two patterns are not properly positioned, or in instances in which two substrates are not properly positioned, the method include simultaneously performing a first dispense operation on the first pattern (or substrate) with the first dispensing unit 104 and performing a second dispense operation on the second pattern (or substrate) with the second dispensing unit 106. This may be achieved by dynamically positioning the second dispensing unit 106 with the automatic adjustment mechanism 114 while continuing to dispense with the first and second dispensing units 104, 106” ([0046]).
That is, dispensing fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106, using the primary positioning gantry 108 and the secondary positioning mechanism 114, above and along the XY plane of the one or more first electronic substrates 102 and relative to the first applicator 104 to form a second fluid pattern at the second dispense region 102b of the one or more first electronic substrates 102, after positioning the first applicator 104 and the second applicator 106 in the XY plane of the one or more first electronic substrates 102 and in response to determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102. Even though Reid id using dynamic positioning, the same steps of positioning the first applicator 104 and the second applicator 106 in the XY plane, determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other and dispensing fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106, using the primary positioning gantry 108 and the secondary positioning mechanism 114, above and along the XY plane as the dispensing is indeed happening after the determination of misalignment. 
Third, paragraph [0068] of Reid was only relied upon to teach simultaneous positioning of the first and second dispensing units 104, 106 and dispensing material from the first and second dispensing units, not to teach each and every limitation recited in claim 1.
 “prior to performing the method, a distance between the first dispensing unit and the camera and the distance between the second dispensing unit and the camera may be calibrated”, however this passage and teaching was not relied upon to teach each and every limitation recited in claim 1.
Fifth, paragraph [0063] of Reid was not explicitly relied upon in response to Appellant’s arguments (beginning on pg. 13 of the 04/06/2020 Office Action), to teach any simultaneous positioning/dispensing limitations recited in claim 1. As explicitly relied upon in response to Appellant’s arguments (beginning on pg. 13 of the 04/06/2020 Office Action), paragraphs [0009], [0011], [0045]-[0047], [0060], [0062] & [0064]-[0069], of Reid explicitly teaches simultaneous dispensing and positioning operations as the dispensing operations disclosed by Reid are all patterns requiring continuous and simultaneous movement and positioning of the first and second dispensing units 104, 106.
Sixth, contrary to Appellant’s assertion, nowhere in paragraph [0021] of Reid does Reid teach that the automatic adjustment between multiple dispensing pumps was not known at the time of the disclosure. Paragraph [0021] of Reid was only relied upon to teach multiple dispensing pumps are known in the industry and can be positioned simultaneously and operated simultaneously, showing an introductory general knowledge of the art, not to teach each and every limitation recited in claim 1.

 would indeed qualify as a positioning that occurs distinctly from (and prior to) a dispense operation, as recited. Even though Reid is using dynamic positioning, the positioning operation and dispensing operation would indeed qualify as two separate operations and controller functions. Positioning and dispensing is not the same operation as alleged by Appellant. That is, dispensing fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106, using the primary positioning gantry 108 and the secondary positioning mechanism 114, above and along the XY plane of the one or more first electronic substrates 102 and relative to the first applicator 104 to form a second fluid pattern at the second dispense region 102b of the one or more first electronic substrates 102, after positioning the first applicator 104 and the second applicator 106 in the XY plane of the one or more first electronic substrates 102 and in response to determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other of the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102. Even though Reid id using dynamic positioning, the same steps of positioning the first applicator 104 and the second applicator 106 in the XY plane, determining that the first or the second dispense region 102a, 102b, of the one or more first electronic substrates 102 is misaligned relative to the other and dispensing fluid from the second applicator 106, simultaneously with the dispensing of the fluid from the first applicator 104, while moving the second applicator 106, using the primary positioning gantry 108 and the secondary positioning mechanism 114, above and along the XY plane as the dispensing is indeed happening after the determination of misalignment, Reid indeed anticipates the recited simultaneous positioning of the first and second applicators, which occurs distinctly from the recited dispensing of fluid from the first applicator and the recited dispensing of fluid from the second applicator when misalignment is detected, as recited in amended independent claim 1.
(b) In view of the foregoing, Examiner has considered the teachings of Reid as a whole and explicitly pointed out specific teachings that satisfy the limitations and respectfully contends claim 1 is anticipated by Reid and not in condition for allowance. Further, as regards to claims 2-4, 6-19 & 21, they depend from claim 1 and are therefore rejected at least by virtue of their dependency, as well as for their own rejections on the merits, respectively.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.